Citation Nr: 0333548	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-18 253	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance.




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  In this decision, the RO denied 
entitlement to special monthly compensation based on the need 
for aid and attendance.


REMAND

On his Substantive Appeal (VA Form 9) received in October 
2002, the appellant requested a hearing before a traveling 
Veterans Law Judge (VLJ) sitting at the RO.  By letter of 
early November 2002, the RO informed the veteran of his 
hearing options.  He responded in late November 2002 that he 
wished to change his hearing request to a video conference 
hearing before a VLJ.  A letter issued in December 2002 
notified him that his video conference hearing at the RO was 
scheduled for "January 23, 2002."  The veteran submitted a 
letter in February 2003 notifying the RO that he could not 
have attended a hearing on "January 23, 2003" as he had 
been hospitalized at that time.  He requested that his video 
conference hearing be rescheduled.  Attached to this letter 
was a note from a private physician that indicated the 
veteran had been hospitalized for removal of his gall 
bladder, with subsequent complications, on the date of the 
scheduled hearing.  

Based on the above evidence, the Board finds that the veteran 
has presented good cause for his inability to attend the 
scheduled hearing in January 2003.  See 38 C.F.R. § 20.704(d) 
(2003); see also 38 C.F.R. § 20.700(e) (If an appellant 
declines to participate in an electronic hearing, the 
appellant's opportunity to participate in a hearing before 
the Board shall not be affected.)  Therefore, his request to 
reschedule this hearing is granted.  Thus, the appellant must 
be scheduled for the next available video conference hearing 
before a VLJ from the Board.  See 38 C.F.R. §§ 20.700, 
20.703, 20.704 (2003).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The RO should schedule the appellant 
for the next available video conference 
hearing before a VLJ from the Board.  He 
should be notified of the time and place 
of this hearing at his last reported 
address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




